         Case 3:20-cv-02731-VC Document 1123 Filed 07/06/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
                Plaintiffs,
                                                   ORDER RE CASE MANAGEMENT
         v.                                        CONFERENCE
 DAVID JENNINGS, et al.,                           Re: Dkt. No. 1120
                Defendants.

       The request to continue the case management conference is denied. At the conference,

the parties should be prepared to set a schedule for GEO’s motion to modify the preliminary

injunction beginning shortly after the mediation deadline.



       IT IS SO ORDERED.

Dated: July 6, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
